IN THE SUPREME COURT OF TEXAS

                                 No. 07-0515

  IN RE  AMERICAN RETIREMENT CORPORATION AND PEGGY BRISGILL IN HER CAPACITY
                                 AS MANAGER

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for stay of trial,  filed  June  26,  2007,  is
granted.   All trial court  proceedings  in  Cause  No.  06-62795-2,  styled
Irasema Solis v. American Retirement Corporation and Peggy Brisgill  in  her
capacity as Manager, in the County Court at  Law  No  2  of  Nueces  County,
Texas, are stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this September 28, 2007.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk